Derezeas v Robert H. Glover & Assoc., Inc. (2014 NY Slip Op 07068)





Derezeas v Robert H. Glover & Assoc., Inc.


2014 NY Slip Op 07068


Decided on October 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Manzanet-Daniels, JJ.


13231 101568/12

[*1] Antonia Derezeas, Plaintiff-Respondent, —
vRobert H. Glover & Associates, Inc. Defendant-Appellant.


Barry, McTiernan & Moore, LLC, New York (David H. Schultz of counsel), for appellant.
Pollack, Pollack, Isaac & De Cicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, New York County (Louis B. York, J.), entered March 24, 2014, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant's motion for summary judgment was properly denied in this action where plaintiff pedestrian was injured when an individual participating in defendant's running class ran into her causing her to fall to the ground. The record shows that
defendant supervised the group run, selected the route on an enclosed promenade at a relatively busy time of day, and provided coaches whose responsibilities included making sure the runners stayed to the left and warning of pedestrians or other hazards. According to the individual who ran into plaintiff, his position in the group of more than 50 runners made it impossible to see plaintiff until it was too late. Under the circumstances presented, defendant owed a duty of reasonable care to pedestrians sharing the esplanade with its running class, and triable issues of fact exist as to whether such duty was breached(see e.g. Hores v Sargent , 230 AD2d 712 [2d Dept 1996].
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 16, 2014
CLERK